233 Ind. 47 (1954)
116 N.E.2d 514
STATE OF INDIANA ON THE RELATION OF THE INDIANA TOLL ROAD COMMISSION
v.
ST. JOSEPH SUPERIOR COURT NO. 2, PEAK, JUDGE, ETC.
No. 29,134.
Supreme Court of Indiana.
Filed January 11, 1954.
*48 Edwin K. Steers, Attorney General, Ralph B. Gregg, Harry T. Ice, and Ross, McCord, Ice & Miller, of Indianapolis (of Counsel), for relators.
P.C. Fergus, of South Bend, for respondents.
PER CURIAM.
On December 30, 1953, we issued a temporary writ of prohibition prohibiting respondents from exercising further jurisdiction in a cause entitled "J. Ray Hunt, Plaintiff, v. Albert Wedeking, James D. DeLaurier, Charles B. Enlow, Bruce Short, James Cronin, As Members of The Indiana Toll Road Commission, George N. Craig, Governor, State of Indiana, John Peters, Treasurer, State of Indiana, Defendants," being cause No. 94674 on the records of St. Joseph Superior Court, No. 2. Our temporary writ directed to respondents ordered respondents to show cause, if any, on or before January 6, 1954, why said writ of prohibition should not be made permanent, and said temporary writ was duly served upon respondents on December 31, 1953.
"When we issue a temporary writ of prohibition we thereby decide on the petition that the law and the facts make out a prima facie case for the relief prayed. See State ex rel. Joint County Park Board v. Verbarg (1950), 228 Ind. 280, 286, 91 N.E.2d 916." State ex rel. Gary Rys., Inc. v. Roszkowski, Judge, et al. (1953), 231 Ind. 671, 110 N.E.2d 746.
Respondents have filed no return pursuant to Rule 2-36 showing cause why the writ of prohibition should not be made permanent. The temporary writ of prohibition heretofore issued by this court is therefore made permanent, and the respondents are commanded and directed permanently to refrain from proceeding further or exercising further jurisdiction in any and all matters pertaining to the cause entitled "J. Ray Hunt, *49 Plaintiff, v. Albert Wedeking, James D. DeLaurier, Charles B. Enlow, Bruce Short, James Cronin, As Members of The Indiana Toll Road Commission, George N. Craig, Governor, State of Indiana, John Peters, Treasurer, State of Indiana, Defendants," being Cause No. 94674 on the records of said Saint Joseph Superior Court, Number Two.
NOTE.  Reported in 116 N.E.2d 514.